Dismissed and Memorandum Opinion filed September 20, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00680-CR
____________
 
TIMOTHY JEROME FISHER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District Court

Harris County, Texas
Trial Court Cause No. 1265003
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to aggravated robbery with a
deadly weapon.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on July 27, 2011, to confinement
for 15 years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b)